Honorable Knox Nelson State Senator P.O. Box 5715 Pine Bluff, Arkansas  72611
Dear Senator Nelson:
This is in response to your request for an opinion regarding the collection of fees for bad or insufficient checks.
As noted in Mr. Evans' correspondence, prior to the enactment of Act 66 of 1987 a fee of $10.00 could be charged for dishonored checks.  See Ark. Stat. Ann. 67-722 (Cum. Supp. 1985).  Act 66 of 1987 requires the payment of a $15.00 fee by any person who issues a check which is not paid because of insufficient funds.  Section 4 of Act 66 states that "all laws and parts of laws in conflict with this Act are hereby repealed."
It appears that Ark. Stat. Ann. 67-722 and Act 66 of 1987 are irreconcilable with respect to the amount charged as a "service charge" under 67-722 or "collection fee" under Act 66 for checks returned due to insufficient funds.  As a general rule, where two statutes conflict, the later one in time controls. State v. Lawrence, 246 Ark. 644, 439 S.W.2d 819 (1969).  It may therefore be concluded in this instance that Act 66 of 1987 controls with respect to the fee to be collected for bad or insufficient funds, and that $15.00 is the proper fee.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.